Citation Nr: 0114417	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  99-00 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for gynecological 
disorders, to include uterine prolapse, hysterectomy, 
bilateral oophorectomy, colporrhaphy, and pelvic adhesions 
with lower quadrant pain.

2.  Entitlement to a compensable evaluation for appendectomy 
with residual scar.

3.  Entitlement to a compensable evaluation for fracture of 
the right fourth finger.

4.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 (2000). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  The issue of entitlement to a 10 
percent evaluation based on multiple, noncompensable service-
connected disabilities will be addressed in the remand 
appended to this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The preponderance of the evidence shows that the 
veteran's uterine prolapse, hysterectomy, bilateral 
oophorectomy, and colporrhaphy are not related to her period 
of active service.

3.  The preponderance of the evidence shows that the 
veteran's pelvic adhesions with lower quadrant pain are 
related to the ovarian cyst and quadrant pain present during 
active duty.

4.  The veteran's appendectomy with residual scar is not 
productive of pain, functional impairment, or any residual 
symptomatology.

5.  The veteran's fracture of the right fourth finger is not 
manifested by any objective or subjective residuals.


CONCLUSIONS OF LAW

1.  Gynecological disorders, to include uterine prolapse, 
hysterectomy, bilateral oophorectomy, and colporrhaphy were 
not incurred in or aggravated by active service.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 1101, 1110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303 (2000).

2.  Pelvic adhesions with lower quadrant pain were incurred 
in active service.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 1101, 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303 (2000).

3.  The criteria for a compensable evaluation for 
appendectomy with residual scar have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7805 (2000).

4.  The criteria for a compensable evaluation for fracture of 
the right fourth finger have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5227 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

As a preliminary matter, the Board notes that, effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to her 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate her claims.  
Although the veteran was initially informed of the evidence 
needed to establish a "well-grounded" claim, which is no 
longer a valid basis for service connection, see VCAA, supra, 
the basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine, have remained 
unchanged.  The Board also finds that the veteran was 
provided with adequate assistance as to the evidence needed 
to substantiate her claims.  The RO acquired relevant private 
treatment records, obtained a VA medical opinion, and 
provided the veteran with a VA examination.  In addition, the 
Board obtained the opinion of a medical expert in relation to 
the veteran's claims.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate her 
claims, and the Board will proceed with appellate disposition 
on the merits.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2000).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2000).

In relation to the present appeal, the service medical 
records show that the veteran presented in October 1987 with 
right lower quadrant pain and underwent an appendectomy.  
During surgery, pelvic exploration revealed a left ovarian 
ruptured corpus luteum cyst.  The cyst was oversewn.  
Subsequent tissue examination revealed a normal appendix.  On 
a few occasions from June through November 1989, the veteran 
complained of symptoms including pelvic pressure and pain 
with urination, and abdominal cramps.  Physical examination 
found tenderness to palpation of the abdomen.  The veteran 
was assessed with cyotisis, acute gastroenteritis and viral 
syndrome.  

A gynecological examination performed in July 1991 made no 
abnormal findings, including no discharge, masses, or 
tenderness.  The Pap smear was within normal limits, with 
inflammatory exudate present.  A scar from a cystectomy was 
noted.  The veteran apparently did not receive a separation 
examination.  A February 1992 notation indicated that a 
separation examination was not required and that the veteran 
elected to forego the examination. 

Private medical records show that the veteran was followed 
for abdominal pain and tenderness on the left side from May 
to December 1994.  In June 1994, the veteran was hospitalized 
with pelvic pain and possible left ovarian cyst.  She 
underwent exploratory laparotomy, wedge resection of an 
ovary, excision of a parovarian cyst, and lysis of adhesions.  
Discharge diagnoses included small follicular cysts of the 
left ovary, left hydatid cyst, and pelvic adhesions.  It is 
unclear from the records whether the wedge resection was 
performed on the right or left ovary.  Although the hospital 
report referred to the right ovary, the identified diagnoses 
and a clinical note by the physician suggest that it was, in 
fact, the left ovary. 

Private medical records show that the veteran was admitted in 
February 1995 with symptomatic uterine prolapse, possible 
ovarian cysts on the right, and possible pelvic adhesions.  
The veteran underwent surgery described as vaginal 
hysterectomy, bilateral salpingo-oophorectomy, and posterior 
colporrhaphy.  The principal diagnosis was identified as 
symptomatic uterine prolapse, with secondary diagnoses of 
luteal cysts of the ovaries, pelvic adhesions, and retrocele.  
A pathology report also identified chronic cervicitis with 
eversion and proliferative phase endometrium.  Treatment 
notes from February and March 1995 indicate that the veteran 
was doing well post-operatively.

In June 1998, a VA gynecologist reviewed the veteran's 
records to determine if the uterine prolapse and subsequent 
hysterectomy were related to the veteran's in-service 
surgery.  The doctor found that the veteran's hysterectomy 
and related procedures were not related to any of her prior 
operative procedures.  The physician commented that the 
pathology report of the hysterectomy revealed only a single 
small leiomyomata in the uterus and that there was not much 
difficulty in removing the fallopian tubes and ovaries, 
indicating that the degree of pelvic adhesions was not that 
severe.

At a VA examination in October 1998, the veteran reported 
that she began to have abdominal pain and partial bowel 
obstruction following her in-service appendix and left 
ovarian cyst surgery.  Since the hysterectomy, her 
constipation had improved but she had residual pain in the 
left lower quadrant.  She also had severe dyspareunia and 
lack of vaginal lubrication.  Physical examination and x-ray 
of the abdominal scar and a suprapubic scar found that 
neither had keloid formation, hyperesthesia, or tenderness.  
There was some underlying tissue defect of the abdominal scar 
and tenderness was present medial to the left iliac ring 
deeply.  The examiner commented that the veteran had chronic 
pelvic and abdominal pain in service due to a ruptured 
ovarian cyst.  She subsequently had surgeries, including a 
hysterectomy, and continued to have chronic left quadrant 
pain.

A November 1998 opinion from a physician at Wausau Medical 
Center stated that surgery on the ovary, especially in 
premenopausal women, could lead to secondary adhesions and 
pelvic pain.  In January 2001, the Board requested the 
opinion of a medical expert as to the veteran's claim of 
service connection for a gynecological disorder.  That same 
month, the Chief, Gynecology Division, at Walter Reed Army 
Medical Center rendered an opinion.

The medical specialist found that it was not likely that the 
veteran's uterine prolapse and retrocele, and subsequent 
vaginal hysterectomy, bilateral oophorectomy, and 
colporrhaphy, were related to the in-service ruptured ovarian 
cyst and surgery.  He emphasized that the veteran underwent a 
vaginal hysterectomy, not an abdominal hysterectomy, which 
indicated that extensive adhesions were not present.  
Nevertheless, he found that it was at least as likely as not 
that the veteran's lower quadrant pain and adhesions were 
related to the in-service lower quadrant pain, surgical 
procedure, or left ruptured ovarian cyst.  He stated that 
surgery to the ovary could lead to postoperative adhesions 
and that the extent of the adhesions did not always correlate 
to the patient's discomfort and pain; a patient with minimal 
adhesions could have considerable pain.

Based upon the above findings, the Board concludes that 
service connection for the veteran's uterine prolapse, 
hysterectomy, bilateral oophorectomy, and colporrhaphy is not 
warranted.  The record contains no evidence that these 
disabilities and surgical procedures were consequences of the 
veteran's in-service ovarian cyst or its surgical removal.  
In fact, the medical specialist opinion of record found it 
unlikely that these disabilities were related to the 
veteran's active service.

Nevertheless, the Board finds that the veteran's lower 
quadrant pain and adhesions are residuals of the veteran's 
in-service ovarian cyst and surgery.  Although the medical 
evidence suggests that the veteran's adhesions are not 
severe, the medical specialist specifically commented that 
substantial pain may result from minimal adhesions.  The VA 
examiner in October 1998 stated that the veteran had chronic 
pelvic pain since her ruptured ovarian cyst in service and 
the November 1998 private opinion stated that surgery on the 
ovary could lead to secondary adhesions and pelvic pain.  
Finally, the VA specialist found that the veteran's lower 
quadrant pain and adhesions were related to the in-service 
lower quadrant pain, surgical procedure, or left ruptured 
ovarian cyst.  He agreed with the private physician that 
surgery to the ovary could lead to painful, postoperative 
adhesions.  Accordingly, service connection for adhesions 
with lower quadrant pain is granted.

II. Increased Ratings

The veteran contends that her appendectomy scar and finger 
fracture are more disabling than currently evaluated.  As to 
the veteran's claims for higher ratings, the Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issues 
on appeal have been obtained.  As aforementioned, the RO 
acquired relevant treatment records and provided the veteran 
with a physical examination.  Therefore, the VA has fulfilled 
its duty to assist the veteran in developing facts that are 
pertinent to her claims.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
2098 (2000); (to be codified at 38 U.S.C.A. § 5103A).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In addition, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2000).

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40 (2000).  The factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight bearing 
are related considerations.  See 38 C.F.R. § 4.45 (2000).  
With any form of arthritis, it is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2000).

A. Appendectomy scar

The record shows that the RO granted service connection for 
an appendectomy with residual surgical scar in an August 1997 
rating decision and assigned a noncompensable evaluation 
effective from March 1997.  Subsequent rating decisions have 
confirmed and continued this evaluation.  In relation to the 
present appeal, the VA examiner in October 1998 observed a 6 
to 8 centimeter McBurney incision.  It had no keloid 
formation and was nontender but there was some underlying 
tissue defect.  The veteran reported that she was bothered by 
the appearance of the scar.

The veteran's appendectomy scar has been assigned a 
noncompensable schedular evaluation pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2000).  Under this Diagnostic 
Code, scars are rated as to limitation of function of part 
affected.  However, the record contains no objective evidence 
or subjective complaint of limitation of function due to the 
scar.  The examiner noted an underlying tissue defect but did 
not attribute any loss of function to this defect.

The rating schedule provides higher evaluations for 
moderately disfiguring scars, scars with ulceration, and 
tender and painful scars.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7803, 7804.  However, the record contains no 
evidence of ulceration, pain, or tenderness manifested by the 
appendectomy scar.  Although the veteran complained of the 
appearance of the scar, the examiner made no finding of 
disfigurement and the scar is located in a nonexposed area.  
Therefore, the evidence does not support a finding that the 
scar is moderately disfiguring.  Accordingly, the Board can 
find no basis under which to grant a compensable evaluation 
and the benefit sought on appeal is denied.

B. Fracture of the right fourth finger

The record shows that the RO granted service connection for a 
fracture of the right fourth finger in an August 1997 rating 
decision and assigned a noncompensable evaluation effective 
March 1997.  Subsequent rating decisions have confirmed and 
continued this evaluation.

In relation to the present appeal, a VA examination was 
performed in October 1998.  At that time, the veteran 
reported no residual problems, including pain, loss of range 
of motion, or loss of function, due to the in-service 
fracture of her right fourth finger.  Physical examination 
found full range of motion and no scars of the hand.  The x-
ray report was negative and the examiner's impression was 
that the veteran had no residual problems due to her finger.

The veteran's fracture of the right fourth finger has been 
assigned a noncompensable schedular evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2000).  This 
Diagnostic Code provides for a noncompensable evaluation for 
ankylosis of any finger other than the thumb, index finger, 
or middle finger.  It also directs that extremely unfavorable 
ankylosis should be rated as amputation.  However, the Board 
finds it unnecessary to discuss the application of 
alternative diagnostic codes in the absence of any objective 
or subjective evidence of current disability.  The veteran 
herself reported no symptomatology attributable to the 
fracture and the physical and radiological examinations were 
completely normal.  Accordingly, the benefit sought on appeal 
is denied.


ORDER

Service connection for a gynecological disorder, to include 
uterine prolapse, hysterectomy, bilateral oophorectomy, and 
colporrhaphy is denied.

Service connection for pelvic adhesions with lower quadrant 
pain is granted.

A compensable evaluation for appendectomy with residual scar 
is denied.

A compensable evaluation for fracture of the right fourth 
finger is denied.


REMAND

The Board finds that, in light of its grant of service 
connection for pelvic adhesions and lower quadrant pain, the 
issue of a 10 percent disability evaluation based on 
multiple, noncompensable service-connected disabilities may 
be rendered moot.  The law provides that whenever a veteran 
is suffering from two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under the 1945 
Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2000).  
Accordingly, the Board finds that the case should be returned 
to the RO for the assignment of a schedular evaluation for 
pelvic adhesions and lower quadrant pain.  If a compensable 
evaluation is denied, the RO should return the case to the 
Board for further appellate review.

Accordingly, this issue is hereby REMANDED to the RO for the 
following action:

The RO should review the case, undergo 
any necessary development, and prepare a 
rating decision that assigns a schedular 
evaluation and effective date for the 
grant of service connection for pelvic 
adhesions and lower quadrant pain.  If a 
compensable evaluation remains denied, 
the RO should furnish the veteran with an 
appropriate supplemental statement of the 
case and afford her an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 


The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

